Citation Nr: 0417127	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a disc bulge at L4-5 and L5-S1, with mechanical low back 
pain.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from January 1997 to July 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Video 
Conference Hearing before a member of the Board in January 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2003 the Board denied the veteran's claim for 
entitlement to an initial evaluation in excess of 20 percent 
for a disc bulge at L4-5 and L5-S1, with mechanical low back 
pain.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a January 2004 Order, 
the Court granted the VA General Counsel's and Appellant's 
Joint Motion For Remand.  The Board's decision was vacated 
and the veteran's claim was remanded to the Board.  The Order 
called for the claim to be remanded so that an attempt could 
be made to obtain additional private medical records and so 
that a contemporaneous orthopedic examination could be 
conducted.  

Specifically, it is noted that the veteran provided testimony 
at a July 2001 personal hearing at the RO that he was being 
treated at that time by a chiropractor by the name of 
Goodmunson.  The record does not reflect that an attempt was 
made to obtain these records.  

Additionally, the last VA examination that the veteran 
underwent was in December 2000.  It is noted that this exam 
was conducted prior to the passage of the new spinal 
disability rating criteria and, as such, does not provide 
sufficient evidence to evaluate the veteran's service-
connected disc bulge at L4-5 and L5-S1, with mechanical low 
back pain.  Moreover, the veteran testified in January 2003 
as to increased severity of his back symptoms.  

Consequently, the Board concludes that the veteran should be 
afforded a current VA examination of his service-connected 
back disability to provide VA with the opportunity to obtain 
sufficient competent evidence to rate this disorder under 
both the old and new relevant rating criteria.  It is noted 
that the schedular criteria by which service-connected back 
disability is rated changed twice during the pendency of the 
veteran's appeal.  Initially, a change to a particular 
diagnostic code (DC) (5293) was made effective in September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DCs 5293).

This initial change to DC 5293 was incorporated into a 
subsequent alteration in all of the spinal diagnostic codes.  
Specifically, the second change in the spinal rating criteria 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, DCs 5235-5243).  It is necessary for the RO to 
consider the veteran's increased rating claim for his 
service-connected low back disability under both the old and 
new rating criteria for purposes of this REMAND.

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back condition on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the VBA 
AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  The attempt to obtain additional 
records should specifically include 
records of a private chiropractor by the 
name of Goodmunson as referred to by the 
veteran at a hearing in 2001.  

3.  The AMC is requested to afford the 
veteran a VA orthopedic examination in 
order to fully evaluate the service 
connected disc bulge at L4-5 and L5-S1, 
with mechanical low back pain.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed, to include 
range of motion testing.  All findings 
should be reported in detail.

4.  After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the orthopedic examiner is 
requested to discuss the presence 
(including frequency) or absence of any 
persistent symptoms of intervertebral 
disc syndrome which are compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.

5.  The examiner is requested to also 
obtain from the veteran information 
regarding the frequency (including 
duration) of any flare-ups of his 
service-connected low back disability 
that have resulted in bed rest prescribed 
by a physician or treatment prescribed by 
a physician within the past 12 months.

6.  Additionally, the examiner is 
requested to include in the examination 
report a discussion of the presence or 
absence of unfavorable ankylosis of the 
entire thoracolumbar spine and of 
unfavorable ankylosis of the entire 
spine.

7.  The orthopedic examiner is requested 
to note the range of motion of the low 
back.  The examiner is requested to 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinion is based must be 
set forth.  The examiner is requested to 
provide complete rationale for all 
conclusions reached and explain any loss 
of mobility reported in the above 
examination.

8.  Following completion of the 
foregoing, the AMC is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

9.  Thereafter, the AMC should reevaluate 
the claim for an increased rating for the 
service-connected low back disorder, 
under both the old and new rating 
criteria.  

9.  If the benefit sought on appeal is 
not granted, both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC) on the issue and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




